         Case 1:17-cv-11930-NMG Document 110 Filed 07/18/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
COMMONWEALTH OF MASSACHUSETTS,              :
                                            :
            Plaintiff,                      :    Case No. 1:17-cv-11930-NMG
                                            :
      v.                                    :
                                            :
UNITED STATES DEPARTMENT OF                 :
HEALTH AND HUMAN SERVICES et al.,           :
                                            :
            Defendants.                     :
__________________________________________:

                DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO
              FILE SUPPLEMENTAL ADMINISTRATIVE RECORD WITH
                THE CLERK OF COURT IN CONVENTIONAL MANNER

       Defendants respectfully request leave from the Court to file the certified administrative

record for the 2018 Religious and Moral Exemption Final Rules (“the record”) conventionally with

the Clerk of Court, rather than via CM/ECF. In support of this motion, Defendants respectfully

states as follows:

       1.      The contents of the record are more than 800,000 pages in length. Its electronic

               version is approximately 20.6 GB (20,600 MB) in size.

       2.      The maximum PDF file size for filing on CM/ECF in the District of Massachusetts

               is 50.0 MB.

       3.      To file the record via CM/ECF would require uploading approximately 430 files.

       4.      A recent government filing of 114 files that were less than 50.0 MB in length

               required two eight-hour days. Based on this comparison, Defendants estimate that

               it will likely take at least one week to upload to CM/ECF all of the files comprising

               the record.



                                                 1
        Case 1:17-cv-11930-NMG Document 110 Filed 07/18/19 Page 2 of 3



       5.     Defendants have provided true and correct copies of CD-ROMs containing the

              record to the Clerk of Court and Chambers, and have served Plaintiff with a true

              and correct copy thereof.

       6.     Plaintiff does not oppose Defendants’ request to file the record conventionally with

              the Clerk of Court.

       Accordingly, Defendants respectfully request leave of this Court to file the record

conventionally with the Clerk of Court.

DATED: July 18, 2019                                Respectfully submitted,



                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MICHELLE R. BENNETT
                                                    Assistant Director, Federal Programs Branch

                                                      /s/ Daniel Riess
                                                    DANIEL RIESS (Texas Bar # 24037359)
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    1100 L Street, NW
                                                    Washington, D.C. 20005
                                                    Telephone: (202) 353-3098
                                                    Fax: (202) 616-8460
                                                    Email: Daniel.Riess@usdoj.gov
                                                    Attorneys for Defendants




                                               2
        Case 1:17-cv-11930-NMG Document 110 Filed 07/18/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 18, 2019, I caused a copy of the foregoing to be filed electronically

and that the document is available for viewing and downloading from the ECF system.

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

If any counsel of record requires a paper copy, I will cause a paper copy to be served upon them

by U.S. mail.

                                                             /s/ Daniel Riess




                                                 3
